DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “adjacent” in claim 1 (line 9) is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

Claim 1 recites the limitation “the quenching period for a first row” (line 11).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period for a first row.”

Claim 1 recites the limitation “the quenching period for a last row” (line 12).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period for a last row.”

The term “fast” in claim 2 (line 2) is a relative term which renders the claim indefinite.  The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “fast” is purely subjective.

Claim 4 recites the limitation “the quenching period in the second frequency drive” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
quenching period in the second frequency drive.”

Claim 4 recites the limitation “the quenching period in the first frequency drive” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period in the first frequency drive.”

Claim 5 recites the limitation “the quenching period of the specific row in the second frequency drive” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period of the specific row in the second frequency drive.”

Claim 5 recites the limitation “the quenching period of the specific row in the first frequency drive” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period of the specific row in the first frequency drive.”

The term “adjacent” in claim 12 (line 9) is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

Claim 12 recites the limitation “the quenching period for a first row” (line 11).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period for a first row.”

Claim 12 recites the limitation “the quenching period for a last row” (line 12).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period for a last row.”

The term “fast” in claim 13 (line 2) is a relative term which renders the claim indefinite.  The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “fast” is purely subjective.

Claim 15 recites the limitation “the quenching period in the second frequency drive” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period in the second frequency drive.”

Claim 15 recites the limitation “the quenching period in the first frequency drive” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period in the first frequency drive.”

Claim 16 recites the limitation “the quenching period of the specific row in the second frequency drive” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period of the specific row in the second frequency drive.”

Claim 16 recites the limitation “the quenching period of the specific row in the first frequency drive” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “quenching period of the specific row in the first frequency drive.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al (US 2006/0007092 A1).

Regarding Claim 1, Sekiguchi discloses a display device driving method comprising:
driving a frame formed by a plurality of pixels [e.g., Fig. 11A] arranged in a matrix including rows [e.g., Fig. 6: 102] and columns [e.g., Fig. 6: 101] at a specific frequency selected from any one of a first frequency drive [e.g., Paragraph 63: frame frequency "fn" in the normal display mode] and a second frequency drive [e.g., Paragraph 63: frame frequency "fp" in the partial display mode] for driving the frame at a lower frequency than the first frequency drive;
providing a quenching period [e.g., Paragraph 63: period "Tsh" for scanning 1 row of the partial display area; Fig. 1: Vgn-np = high] and a light emission period [e.g., Paragraph 63: Fig. 1: Vgn-np = low] in one frame period [e.g., Fig. 1: Tf] for a specific row [e.g., Fig. 1: Vgn-np] included in a part of the frame and 
writing a data signal [e.g., Fig. 11A: Vdm] into pixels included in the specific row during the quenching period;
sequentially starting a quenching period for a next specific row [e.g., Fig. 1: Vgn-np+1] adjacent to the specific row in a row direction after a start of the quenching period for the specific row; and 
for a scanning period [e.g., Fig. 1: Ts], at the specific frequency, from a start of the quenching period for a first row [e.g., Fig. 1: Vgn-np] included in the frame to an end of the quenching period for a last row [e.g., Fig. 1: Vgn+np] included in the frame, shortening a scanning period [e.g., Paragraph 63: Tsh < Thn x fn/fp] in the second frequency drive than a scanning period [e.g., Paragraph 63: a period for scanning 1 row in the normal display mode is "Thn"] in the first frequency drive (e.g., see Paragraphs 17-34, 54-74).

Regarding Claim 2, Sekiguchi discloses a fast scan drive [e.g., Paragraph 63: period "Tsh" for scanning 1 row of the partial display area; Fig. 1: Vgn-np = high] in which the scanning period in the second frequency drive is shorter than the one frame period is performed, and after the fast scan drive is finished in the one frame period, no scan is performed until a start of a next one frame period (e.g., see Fig. 1; Paragraphs 54-74).

Regarding Claim 3, Sekiguchi discloses in the first frequency drive, the one frame period and a time period from a start of writing in the first row to an end of writing in the last row coincide (e.g., see Fig. 1), and in the second frequency drive, a time period from a start of e.g., see Fig. 1; Paragraphs 54-74).

Regarding Claim 4, Sekiguchi discloses a time period [e.g., Paragraph 63: period "Tsh" for scanning 1 row of the partial display area; Fig. 1: Vgn-np = high] during which the data signal is written into the pixels included in the specific row during the quenching period in the second frequency drive is set shorter than a time period during which the data signal is written into the pixels included in the specific row during the quenching period in the first frequency drive (e.g., see Paragraph 63).

Regarding Claim 5, Sekiguchi discloses the quenching period of the specific row in the second frequency drive is set shorter than the quenching period of the specific row in the first frequency drive (e.g., see Paragraph 63).

Regarding Claim 6, Sekiguchi discloses the specific row includes a plurality of rows [e.g., Fig. 11A: portions/segments of Vgn] in the second frequency drive, and a quenching period [e.g., Paragraph 63: period "Tsh" for scanning 1 row of the partial display area; Fig. 1: Vgn-np = high] of the plurality of rows and writing of the data signal into the pixels included in the specific row have the same timing (e.g., see Paragraphs 17-34).

Regarding Claim 7, Sekiguchi discloses at a certain timing during the scanning period, the number of specific rows during the quenching period is greater in the second frequency drive than in the first frequency drive (e.g., see Fig. 1; Paragraphs 54-74).

Regarding Claim 8, Sekiguchi discloses the second frequency drive is a drive at 0.1 Hz to 45 Hz (e.g., see Paragraphs 34, 94).

Regarding Claim 9, Sekiguchi discloses in the second frequency drive, a second frequency matrix formed by a region [e.g., Fig. 2A: partial display area] having a smaller area or a smaller number of pixels than the matrix [e.g., Fig. 2A: 2] is used as one frame (e.g., see Fig. 1; Paragraphs 54-74).

Regarding Claim 12, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Sekiguchi discloses a display device [e.g., Fig. 6], wherein after a start of the quenching period for the specific row [e.g., Paragraph 63: period "Tsh" for scanning 1 row of the partial display area; Fig. 1: Vgn-np = high], a quenching period for a next specific row [e.g., Fig. 1: Vgn-np+1] adjacent to the specific row in a row direction is sequentially started (e.g., see Fig. 1; Paragraphs 54-74).

Regarding Claim 13, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding Claim 14, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding Claim 15, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding Claim 16, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding Claim 17, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding Claim 18, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding Claim 19, this claim is rejected by the reasoning applied in rejecting claim 8.

Regarding Claim 20, this claim is rejected by the reasoning applied in rejecting claim 9.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2006/0007092 A1) in view of Yang (US 2016/0224157 A1).

Regarding Claim 10, Sekiguchi does not appear to expressly disclose an electro-optical element with an anode and a cathode, as instantly claimed.
However, Yang discloses each of a plurality of pixels comprises
an electro-optical element [e.g., Fig. 1: OLED] configured to receive, from an anode, a current from a drive power supply [e.g., Fig. 1: Vdd] and emit light, a cathode being connected to a cathode power supply [e.g., Fig. 1: ground] in the electro-optical element,
a connection line [e.g., Fig. 1: Scan] formed along a horizontal direction for each row of the matrix, 
a data line [e.g., Fig. 1: Vdata] formed along a vertical direction for each column of the matrix, 
e.g., Fig. 1: T2] connected in series between the drive power supply and the electro-optical element, the drive transistor configured to cause a drive current corresponding to a gate potential to flow from the drive power supply to the electro-optical element,
a first connection transistor [e.g., Fig. 1: T1] including a gate connected to the connection line, the first connection transistor configured to control whether to supply a data signal [e.g., Fig. 1: Vdata ] from the data line to a gate of the drive transistor, and
a capacitance [e.g., Fig. 1: Cs] inserted and arranged between the gate of the drive transistor and the drive power supply, the data signal supplied via the first connection transistor being written into the capacitance (e.g., see Figs. 1-2; Paragraphs 2-4).

Sekiguchi and Yang are analogous art because they are from the shared inventive field of flat panel display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Yang’s pixels as Sekiguchi’s pixels, so as to provide a display having low energy consumption, low production cost, self-luminescence, wide view angle, and fast response.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Yang’s pixels for Sekiguchi’s pixels would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display devices.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 April 2021